Case 3:19-cv-00813-REP Document 49 Filed 05/29/20 Page 1 of 22 PageID# 1942



                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF VIRGINIA
                                 Richmond Division


                                                   )
CHMURA ECONOMICS &                                 )
ANALYTICS, LLC,                                    )
                                                   )
                      Plaintiff/Counterclaim       )
                      Defendant,                   )       Case No. 3:19-cv-813-REP
                                                   )
v.                                                 )
                                                   )
RICHARD LOMBARDO,                                  )
                                                   )
                      Defendant/Counterclaim       )
                      Plaintiff.                   )

 CHMURA ECONOMICS & ANALYTICS, LLC’S MEMORANDUM IN OPPOSITION
  TO RICHARD LOMBARDO’S MOTION FOR PARTIAL SUMMARY JUDGMENT

       Chmura Economics & Analytics, LLC, by counsel and pursuant to Fed. R. Civ. P. 56,

responds as follows to the Motion of Defendant Richard Lombardo for Summary Judgment

Pursuant to Fed. R. Civ. P. 56 (ECF No. 40) and accompanying Memorandum (“Def. Mem.,” ECF

No. 41).

                                      INTRODUCTION

       Lombardo’s summary judgment motion rests on three fundamentally flawed premises.

First, Lombardo contends that he should prevail because Chmura cannot hold him to the promises

he made to convince Chmura to employ him. Second, Lombardo argues that the threats he made

to break those promises, and the chaos he caused, is all water under the bridge because he

eventually returned Chmura’s computer. Third, Lombardo asserts that because he “regularly”

came to work early and left late, Chmura owes him nearly $500,000 in overtime premiums.

Though Lombardo is right that these issues involve few disputed material facts, he is wrong that
Case 3:19-cv-00813-REP Document 49 Filed 05/29/20 Page 2 of 22 PageID# 1943



the law warrants summary judgment in his favor. To the contrary, the law counsels in favor of

validating the legitimate steps Chmura took to protect its business, and against bestowing a

windfall on an employee who already took home over $140,000 a year. The Court should therefore

deny Lombardo’s summary judgment motion and grant Chmura’s.

        RESPONSE TO LOMBARDO’S STATEMENT OF UNDISPUTED FACTS

    1. Undisputed.1

    2. Disputed to the extent this paragraph states or implies that Lombardo exclusively worked

in Cleveland, Ohio. Lombardo frequently traveled to conferences and/or to meetings in Richmond.

(E.g., Deposition of Richard Lombardo 92:12-19 (“Lombardo Dep.,” ECF No. 35-4); Deposition

of Eli Auerbach 44:22-45:15 (“Auerbach Dep.,” ECF No. 35-11).) Otherwise undisputed.

    3. Disputed to the extent this paragraph states or implies that Lombardo ever held the title

“Inside Sales Representative,” or that this title is somehow relevant to whether Lombardo was

properly classified as exempt. Chmura’s corporate representative testified that the term “inside

sales representative” in Lombardo’s offer letter came from a recruiter who helped Chmura fill this

position. (Deposition of Leslie Peterson Day 1 52:6-10 (“Peterson 1d Dep.,” ECF No. 35-2).)

Lombardo’s actual title was Account Manager.          (Declaration of Richard Lombardo ¶ 5

(“Lombardo Decl.,” ECF No. 41-2).) Otherwise undisputed.

    4. Disputed to the extent this paragraph implies that Lombardo was hired only to sell JobsEQ

subscriptions. As Lombardo testified, and as set forth in Chmura’s opening Memorandum in

Support of its Motion for Summary Judgment (“Pl. Mem.,” ECF No. 35) Lombardo’s job duties

extended far beyond merely making sales. (E.g., Lombardo Dep. 86:19-87:21, 95:3-96:4, 131:11-



1
  For ease of reference, the numbered paragraphs in this section correspond to the numbered
paragraphs in Lombardo’s Memorandum.
                                             2
Case 3:19-cv-00813-REP Document 49 Filed 05/29/20 Page 3 of 22 PageID# 1944



16, 136:14-137:10; ECF Nos. 35-17, 35-18, 35-19, 35-20.)

   5. Undisputed.

   6. Undisputed that Lombardo’s Confidentiality, Non-Competition and Non-Solicitation

Agreement (the “Agreement,” ECF No. 35-8) contains the text quoted in this paragraph (emphasis

Lombardo’s). Chmura refers to the Agreement for the full content and context of the quoted

provision.

   7. Undisputed that the Agreement contains the text quoted in this paragraph (emphasis

Lombardo’s). Chmura refers to the Agreement for the full content and context of the quoted

provision.

   8. Undisputed that the Agreement contains the text quoted in this paragraph. Chmura refers

to the Agreement for the full content and context of the quoted definition.

   9. Undisputed.

   10. Undisputed that the Agreement contains the text quoted in this paragraph (emphasis

Lombardo’s). Chmura refers to the Agreement for the full content and context of the quoted

provision.

   11. Undisputed.

   12. Disputed to the extent the phrase “Lombardo’s book of business” implies that the business

belonged to Lombardo, rather than Chmura. Lombardo admitted that he had no customers when

he arrived at Chmura.      (Lombardo Dep. 24:11-16.)       Further disputed that Lombardo was

responsible for “more than half” of all Chmura’s sales and renewals. (Lombardo Dep. 84:3-6.)

Otherwise undisputed.

   13. Undisputed that Chmura was considering operational changes to the sales team and

changes to its commission structure in early October 2019. Disputed to the extent this paragraph

                                                 3
Case 3:19-cv-00813-REP Document 49 Filed 05/29/20 Page 4 of 22 PageID# 1945



implies that these changes had any connection to Lombardo’s performance or were intended to

“materially disadvantage” him.     As Lombardo’s then-manager Eli Auerbach testified, he

developed this plan to allow Chmura’s sales team to grow, and never wanted or intended to target

Lombardo. (Auerbach Dep. 66:23-67:12, 69:6-18, 100:20-101:3.)

   14. Disputed. Lombardo and Auerbach both testified that they discussed Lombardo’s potential

separation once in early October, and again on October 17. (Lombardo Dep. 183:11-187:7, 194:4-

13; Auerbach Dep. 99:18-104:11, 109:19-111:16.) Auerbach recalled only one conversation in

between, and Lombardo did not recall any. (Lombardo Dep. 194:4-13; Auerbach Dep. 109:5-23.)

Undisputed that Lombardo was unhappy about the proposed commission changes. (Lombardo

Dep. 182:21-24.) In fact, Lombardo was so upset that he repeatedly threatened to “ruin” Chmura.

(E.g., ECF No. 35-26 at 4, 5.)

   15. Undisputed.

   16. Undisputed that Lombardo was placed on unpaid leave.           However, Chmura placed

Lombardo on unpaid leave immediately after his conversation with Auerbach on October 17. (C.

Chmura Dep. 49:9-43:3.) Chmura also immediately cut off Lombardo’s access to Salesforce and

JobsEQ, fearful that “he was out of control, belligerent, and there was no way for [Chmura] to

know what he would do next.” (Id. 43:1-3.)

   17. Undisputed.

   18. Undisputed.

   19. Undisputed that Lombardo (or his counsel) mailed the laptop to Chmura on December 24,

2019. Disputed only to the extent this paragraph implies that Chmura actually received the laptop

that day.




                                               4
Case 3:19-cv-00813-REP Document 49 Filed 05/29/20 Page 5 of 22 PageID# 1946



    20. Undisputed. As Lombardo testified, the laptop he took with him when he left Chmura did

contain Chmura’s confidential customer contact list and time-sensitive conference notes.

(Lombardo Dep. 190:6-12, 210:3-211:24.)

    21. Disputed. Lombardo’s “retention of the Laptop” and his refusal to return Chmura’s trade

secret information are unlawful conversion and misappropriation of trade secrets, respectively, as

set forth in Chmura’s opening Memorandum and in more detail below. In addition, Lombardo

disclosed highly confidential Chmura revenue information to at least one third-party recruiter in

his efforts to find a new job, even after he submitted a sworn declaration and interrogatory

responses affirming that he had no confidential Chmura information in his possession. (Lombardo

Dep. 240:16-241:14.)

    22. Undisputed.

    23. Undisputed.

    24. Undisputed.

    25. Undisputed that Chmura classified Lombardo as exempt. Disputed to the extent this

paragraph implies that Lombardo’s sales responsibilities render Chmura’s classification improper.

Again, Lombardo’s responsibilities also included (among other things) numerous aspects of client

relationship management, as well as providing feedback and advice regarding product features and

marketing initiatives. (Lombardo Dep. 86:19-87:16; Deposition of Leslie Peterson Day 2 119:4-

120:5 (Exhibit A);2 Deposition of Kyle West 60:25-61:9; 64:25-65:24 (Exhibit B).)

    26. Disputed to the extent this paragraph implies that Lombardo always or almost always

worked more than 40 hours per week. Chmura’s calculations, based on Lombardo’s e-mail



2
  Due to timing constraints, some of the transcripts filed with Chmura’s original Motion were
rough drafts. Chmura has attached final versions of those transcripts here.
                                               5
Case 3:19-cv-00813-REP Document 49 Filed 05/29/20 Page 6 of 22 PageID# 1947



records, office entry records, vacation and holiday schedule, and office call logs, reflect that

Lombardo worked an average of roughly 43 hours per week during his last three years at Chmura.

(Exhibit C at 110; Deposition of John Chmura 75:12-16 (“J. Chmura Dep.,” ECF No. 35-15).)

Lombardo claims that his cell phone records would reflect additional time worked, but produced

no such records, despite Chmura’s requests. (Lombardo Dep. 152:4-12.) Some weeks, however,

Chmura’s records reflect that Lombardo worked significantly less than 40 hours. (Ex. C.)

Moreover, because Lombardo was exempt from federal and state overtime requirements, this

paragraph contains no “material” facts.

   27. Disputed to the extent this paragraph implies that Lombardo always or almost always

worked from at least 7:00 a.m. EST until 5:30 p.m. EST. As noted above, Lombardo’s schedule

varied. And, again, because Lombardo was exempt from federal and state overtime requirements,

this paragraph contains no “material” facts.

   28. Undisputed. Indeed, Lombardo testified that when he started working at Chmura, he could

sell to clients wherever he found them. (Lombardo Dep. 24:17-20.) Because Lombardo was

exempt from federal and state overtime requirements, this paragraph contains no “material” facts.

   29. Disputed. Lombardo’s salary and commissions compensated him for all hours worked.

(Lombardo Dep. 10:6-11:9.) Further disputed to the extent this paragraph implies that Lombardo

always or almost always worked more than 40 hours per week, in light of Chmura’s calculations

described above. Because Lombardo was exempt from federal and state overtime requirements,

this paragraph contains no “material” facts.




                                               6
Case 3:19-cv-00813-REP Document 49 Filed 05/29/20 Page 7 of 22 PageID# 1948



                                          ARGUMENT

I.     Lombardo’s Agreement Is Enforceable

       A.      Lombardo’s Non-Competition And Non-Solicitation Obligations Are
               Enforceable

       Virginia courts will enforce non-competition and non-solicitation obligations that are

tailored to protect an employer’s legitimate interests, do not unduly burden an employee’s ability

to earn a living, and do not offend public policy—in short, restrictions that are “reasonable” under

the circumstances. Capital One Fin. Corp. v. Kanas, 871 F. Supp. 2d 520, 530 (E.D. Va. 2012).

Factors relevant to reasonableness include the function, geographic scope, and duration of any

restriction. Simmons v. Miller, 261 Va. 561, 581 (2001). Restrictions that are two years or less,

and geographically co-extensive with the employer’s business, trend toward reasonable. E.g., JTH

Tax, Inc. v. Frashier, 2009 WL 10689306, at *3 (E.D. Va. Apr. 15, 2009) (finding a two-year non-

compete provision reasonable); Roanoke Eng’g Sales Co. v. Rosenbaum, 223 Va. 548, 551 (1982)

(upholding a non-compete encompassing all “territory covered by” the employer because the

employee had company-wide knowledge that would enable nationwide competition).

       Importantly, extensive customer contacts and access to confidential information also tend

to weigh in favor of reasonableness. Blue Ridge Anesthesia & Critical Care, Inc. v. Gidick, 239

Va. 369, 372-73 (1990) (noting that “non-competition agreements are also justified where the

employee comes into personal contact with his employer’s customers”); Meissel v. Finley, 198 Va.

577, 583 (1956) (finding that “possession of trade secrets and confidential information is an

important consideration in testing the reasonableness of a restriction on competition”); see also 6

Williston on Contracts § 13:13 (4th ed.) (noting that when an employee, “by leaving, threatens to

siphon off the former employer’s customers or goodwill, the law typically permits greater

restrictions to be imposed by contract”). This is so because an employer has a legitimate business
                                                 7
Case 3:19-cv-00813-REP Document 49 Filed 05/29/20 Page 8 of 22 PageID# 1949



in preventing employees from using information such as “lists of customers, lists of suppliers,

detailed knowledge of overhead factors, pricing policies, and bidding techniques.” Roanoke

Eng’g, 223 Va. at 553.

       The restrictive covenants3 in Lombardo’s Agreement pass this test. First considering the

non-competition provision, there is no dispute that the geographic and temporal limitations on that

provision are reasonable. The provision appropriately limits Lombardo’s competitive activity to

two years, and only in places where he provided services on Chmura’s behalf. (Agreement § 3(b).)

Further, the non-compete is functionally reasonable because it only prohibits Lombardo from

performing services that are “the same, similar or substantially similar” to those Lombardo

provided to Chmura in his last year of employment—in other words, services that directly compete

with those Lombardo performed for Chmura. The pertinent provision provides that Lombardo

may not:

       directly or indirectly, perform, whether as an employee, independent contractor,
       consultant, agent, or owner, the same, similar, or substantially similar job duties or
       services as s/he performed for the Company on the date of his/her termination or
       within the one (1) year period preceding the date of his/her termination for or on
       behalf of any person or entity that engages in the Company’s Business in any
       geographic areas serviced by Employee or in which Employee provided goods or
       services on behalf of the Company during his/her employment with the Company[.]

(Agreement § 3(b) (emphasis added)).

       Lombardo’s motion ignores the italicized restriction, which substantially narrows and

limits the definition of “Company’s Business” with which Lombardo takes issue. (Def. Mem. at

11-12.) Lombardo admitted that all the “services” he provided to Chmura all related to JobsEQ,


3
  Lombardo challenges only two of the five independent covenants found in Section 3 of the
Agreement. The remaining provisions prohibit Lombardo from soliciting Chmura employees,
interfering with its contractual relationships, and owning or managing any entities that compete
with Chmura. (Agreement §§ 3(a), (d), (e).) All three fall well within the reasonableness
parameters discussed above.
                                                  8
Case 3:19-cv-00813-REP Document 49 Filed 05/29/20 Page 9 of 22 PageID# 1950



Chmura’s labor data Software-as-a-Service (SaaS) platform. (Lombardo Dep. 24:3-10 (Q. “So is

it correct to say that the services you performed for Chmura all related in some way to JobsEQ?

A. Yes.”) Thus, under the Agreement’s non-competition provision, Lombardo can do whatever

he wants for whomever he wants, as long as he is not selling or marketing labor data via SaaS

subscriptions.

       Under Virginia law, that prohibition is enforceable. See Update, Inc. v. Samilow, 311 F.

Supp. 3d 784, 791 (E.D. Va. 2018) (Ellis, J.) (enforcing non-compete clause prohibiting the

defendant from performing “the same or similar services as those that [he] provided to the

plaintiff” during his employment for any entity that “provides legal staffing, managed review, legal

consulting, information governance, electronic data discovery and litigation support services”);

NVR, Inc. v. Nelson, 2017 WL 631684, at *1, 6 (E.D. Va. Feb. 14, 2017) (upholding a non-compete

provision that broadly defined the employer’s services as the “residential homebuilding, mortgage

financing, or settlement services business,” but limited the restriction to services directly

competitive with those performed for the plaintiff employer); Blue Ridge Anesthesia, 239 Va. at

369 (enforcing a non-competition agreement that prohibited work for any company that

“render[ed] the same or similar services” as the plaintiff, provided that the defendant could perform

noncompetitive work for those companies). Chmura’s niche target market and Lombardo’s

extensive familiarity with Chmura’s products, customers, pricing, and strategy further underscore

the reasonableness of the Agreement’s restrictions. Cf. Brainware, Inc. v. Mahan, 808 F. Supp.

2d 820, 827 (E.D. Va. 2011) (finding that the plaintiff’s “small product line and [the defendant’s]

extensive knowledge of Brainware’s business strategy, customer accounts, and pricing, among

other confidential information” supported a finding that non-compete was reasonable).




                                                 9
Case 3:19-cv-00813-REP Document 49 Filed 05/29/20 Page 10 of 22 PageID# 1951



       The Agreement’s non-solicitation provision likewise incorporates appropriate limitations

in light of Lombardo’s extensive exposure to Chmura clients. Like the non-compete provision,

the non-solicitation provision continues for only two years. Cf. TechINT Sols. Grp. LLC v. Sasnett,

2019 WL 4935432, at *10-11 (W.D. Va. Oct. 7, 2019) (granting summary judgment to plaintiff-

employer on its breach of contract claim against a former employee and upholding a two-year non-

solicitation provision). Moreover, like other non-solicitation provisions that Virginia courts have

enforced, the Agreement’s non-solicitation provision only applies to customers whom Lombardo

personally served or knew about through his Chmura employment. Cf. Advanced Marine Enters.,

Inc. v. PRC Inc., 256 Va. 106, 119 (1998) (upholding as valid a non-solicitation clause that

prohibited employee from soliciting customers with whom he had worked and customers within a

50-mile radius of former employer). In any event, Lombardo is free to solicit those customers, so

long as the products or services he is selling are not related to Chmura’s business. (Agreement §

3(c).) Lombardo understood this. (Lombardo Dep. 20:7-21 (“Q. And did you believe that you

could solicit business from your Chmura customers after your employment ended? . . . A. I would

think, my understanding would depend on what it was I was selling.”) The Agreement’s non-

solicitation obligations are therefore reasonably tailored to protect Chmura’s interests.

       Enforcing these obligations is particularly important given that, by Lombardo’s account,

“his” customers comprised over half of Chmura’s business. (Def. Mem. at 6); see also Devnew v.

Flagship Grp., Ltd., 75 Va. Cir. 436 (2006) (enforcing non-solicitation provision where the former

employee “was privy to confidential information for all of Flagship’s customers and accounts”).

Lombardo’s threats that “either Chmura is going to pay me for those relationships or someone else

will” and “if they don’t pay me I will do everything I can to ruin this place” are exactly the type




                                                 10
Case 3:19-cv-00813-REP Document 49 Filed 05/29/20 Page 11 of 22 PageID# 1952



of unfair competition this provision was designed to prevent. (Lombardo Dep. 196:14-21; ECF

No. 35-26 at 4.) The Court should therefore enforce Lombardo’s non-solicitation obligations.

       B.      Lombardo’s Confidentiality Obligations Are Enforceable

       Lombardo’s efforts to evade his confidentiality obligations are similarly unpersuasive. It

is well settled that an employer can require its employees to protect the secrecy of its confidential

information. GMS Indus. Supply, Inc. v. G&S Supply, LLC, 2020 WL 974419, at *7-8 (E.D. Va.

Feb. 28, 2020) (enforcing a confidentiality provision that protected all “information relating to the

Company’s business that is not generally known to the public or to actual or potential competitors

of the Company”). In fact, this continuing duty of confidentiality exists even without contractual

reminders. See Peace v. Conway, 246 Va. 278, 282 (1993) (discussing an employee’s obligation

to protect his employer’s confidential information during and after his employment) (citing

Restatement (2d) of Agency § 396 (1958)).

       Lombardo’s contrary position misapprehends both the Agreement and the law that governs

it. Most fundamentally, Lombardo is wrong that the Agreement’s prohibitions on publishing

Chmura’s confidential information are subject to the same scrutiny that Virginia courts apply to

other restrictive covenants. (Def. Mem. at 12-14.) All of the authority on which Lombardo relies

to support this misapprehension can be traced directly to the Fairfax County Circuit Court’s 2009

decision in Lasership, Inc. v. Watson, in which the court determined that the Virginia Supreme

Court applies the same standards to non-competition and confidentiality agreements. 79 Va. Cir.

205, 212 (2009). The Lasership court did not say when the Virginia Supreme Court had

propounded this rule, however, and as best Chmura can tell, it has never even addressed the

question. Based on this flawed comparison, Lombardo asserts that Chmura cannot protect its




                                                 11
Case 3:19-cv-00813-REP Document 49 Filed 05/29/20 Page 12 of 22 PageID# 1953



confidential information unless that protection includes a predetermined expiration date. (Def.

Mem. at 12-14.)

        That cannot be right. If it were, every roadside rest stop would by now have Coca-Cola’s

top-secret recipe. Cf. Home Funding Grp., LLC v. Myers, 2006 WL 6847953, at *2 (E.D. Va. Dec.

14, 2006) (noting that “a trade secret, once lost is, of course, lost forever”). To the contrary, “it is

appropriate for an employer to restrict a former employee’s ability to use confidential information

in perpetuity since that is a legitimate business interest of an employer which, in and of itself, is

not unduly burdensome on the employee’s ability to earn a living.” Omnisec Int’l Investigations,

Inc. v. Stone, 101 Va. Cir. 376 (2019) (holding that “[d]espite the perpetual bar on non-disclosure,

the court finds that this prohibition does not impair [the employee’s] ability to earn a living and is

thus enforceable”); see also GMS Indus. Supply, 2020 WL 974419, at *8 (declining to follow

Lasership and rejecting the defendant’s argument that indefinite duration of a confidentiality

clause rendered the agreement unenforceable); McElmurry v. Alex Fergusson, Inc., 2006 WL

572330, at *14 (M.D.N.C. Mar. 8, 2006) (enforcing a confidentiality agreement and finding that

it was not a “restraint of trade” because it did not “seek to prevent a party from engaging in a

similar business in competition with the promisee”). Thus, the Agreement’s confidentiality

provision is enforceable even though it does not place an end date on Chmura’s ability to keep its

confidential information secret.

        In any event, the Agreement does not require Lombardo to keep “all” Chmura information

confidential “forever.” (Def. Mem. at 13-14.) For one thing, unlike the agreements found

unenforceable in the cases Lombardo cites, the Agreement does not seek to protect “all

information” related to Chmura. Rather, the Agreement protects only “confidential or proprietary

information” that is not “salary, bonus or other personnel information specific to [Lombardo].”

                                                  12
Case 3:19-cv-00813-REP Document 49 Filed 05/29/20 Page 13 of 22 PageID# 1954



(Agreement § 1.) For another, the Agreement does not apply to any information that becomes

public through no fault of Lombardo’s. (Id.) In other words, the Agreement only protects

information that is confidential, and only for as long as Chmura keeps it that way. This provision4

is therefore enforceable as a matter of law.

        C.     Lombardo Breached The Agreement

        Lombardo next contends, in cursory fashion, that the Court should grant him summary

judgment on Chmura’s breach of contract claim because (1) the Agreement is not enforceable; (2)

he ultimately returned Chmura’s property; and (3) Chmura has alleged no damages. All three

contentions can be dispatched in equally short order. First, Chmura’s claim specifically concerns

the Agreement’s confidentiality and return of property provisions. Lombardo’s quarrels with those

provisions are unavailing for the reasons discussed above. (See also Pl. Mem. at 15-16.) Second,

the Agreement required Lombardo to return Chmura’s property “immediately and without

demand” upon his separation. Lombardo testified that he understood this to mean he needed to

give Chmura’s property back “right away under any circumstance.” (Lombardo Dep. 18:2-22.)

Returning Chmura’s property after two months of repeated demands plainly does not satisfy this

obligation. And, third, Chmura has alleged damages in the form of lost profits and attorneys’ fees.

(Pl. Mem. at 16-18; Deposition of Christine Chmura 58:17-59:2 (“C. Chmura Dep.,” ECF No. 35-

29).)



4
  The Agreement’s confidentiality provision may stand even if the Court declines to enforce
Lombardo’s other restrictive covenants (as may the return of property provision, the enforceability
of which Lombardo does not contest). E.g., Roto-Die Co., Inc. v. Lesser, 899 F. Supp. 1515, 1522
(W.D. Va. 1995) (enforcing confidentiality and non-solicitation provisions and severing
unenforceable non-competition provision in the same agreement). As the Roto-Die court noted,
the Court may “constru[e] independent clauses independently” without “blue pencil[ing],” i.e.,
editing or revising otherwise unenforceable provisions. Id. at 1523. That is particularly true
where, as here, the parties agreed to a severability provision. (Agreement § 10.)
                                                 13
Case 3:19-cv-00813-REP Document 49 Filed 05/29/20 Page 14 of 22 PageID# 1955



       Therefore, summary judgment in Chmura’s favor on Lombardo’s liability for breach of

contract is appropriate.

II.    Lombardo Is Not Entitled To Summary Judgment On Chmura’s Trade Secrets
       Claim

       Although Lombardo correctly recites the legal elements of Chmura’s DTSA claim, his

application of those elements to the facts quickly veers astray. (Def. Mem. at 16 (noting that

Chmura must prove that “(1) it own[ed] a trade secret; (2) the trade secret was misappropriated;

and (3) the trade secret implicates interstate or foreign commerce”) (citation omitted).) The

undisputed facts establish that Lombardo misappropriated Chmura’s trade secrets. As such, not

only does Lombardo’s motion for summary judgment fail, but Chmura prevails on its DTSA claim

as a matter of law.

       A.      The Documents on the Chmura Computer That Lombardo Took Were Trade
               Secrets

       Lombardo’s assertion that the documents he misappropriated are not trade secrets is

meritless. “The case law is clear that just about [any information] can constitute a trade secret

under the right set of facts” as long as the information (1) is the subject of reasonable measures to

maintain its secrecy and (2) derives independent economic value from its secrecy. MicroStrategy,

Inc. v. Bus. Objects, S.A., 331 F. Supp. 2d 396, 416 (E.D. Va. 2004); 18 U.S.C. § 1839(3). The

documents Lombardo took—(1) a list of the authorized users of Chmura’s software (i.e.,

customers) and (2) Lombardo’s and other Account Managers’ contact reports from two

conferences Lombardo attended on Chmura’s behalf—satisfy both elements.

       First, Lombardo does not challenge Chmura’s efforts to maintain the secrecy of its

information and therefore concedes that those efforts are reasonable as a matter of law. Second,

Lombardo fails to address, and therefore does not dispute, the trade secret status of the list of

                                                 14
Case 3:19-cv-00813-REP Document 49 Filed 05/29/20 Page 15 of 22 PageID# 1956



authorized users of Chmura’s software (including detailed information on customer usage). (ECF

No. 38-2.) Nor can he dispute that this list is a trade secret. Lombardo admitted under oath that

this list is both valuable and confidential. (Lombardo Dep. 200:17-202:12.)

       Finally, Lombardo’s claim that the conference notes are not a trade secret because they

contain only publicly available contact information for the prospective customers he met at the

conference simply is false. The notes identified not only the prospects who requested JobsEQ

demonstrations, but also their “decision-makers,” software needs, and budgetary constraints. (ECF

No. 38-1.) A competitor with access to this information would know exactly who to target and

how to do so. That, by definition, is a trade secret. See e.g., MicroStrategy, 331 F. Supp. 2d at

424-25 (finding that a list of current and prospective customers qualified as a “trade secret”

because it “would be of value to a competitor that could determine where to apply its resources

and who [sic] to target.”); Spirax Sarco, Inc. v. SSI Eng’g, Inc., 122 F. Supp. 3d 408, 426 (E.D.N.C.

2015) (ruling that information related to products offered to or requested by previous customers

constituted qualified as a “trade secret.”).

       Moreover, the mere fact that these customers and contacts attended a trade show does not

render the details about those customers’ needs and purchase criteria public. (Def. Mem. at 18.)

Chmura paid Lombardo to interact with customers and prospects, gather information about their

specific needs, and compile that information in a document that it could use to pursue that business

(unaware, of course, that Lombardo would then hold that information hostage for two months). It

is precisely this kind of time and effort that qualifies such information as a trade secret. Cf. Fid.

Glob. Brokerage Grp., Inc. v. Gray, 2010 WL 4646039, at *2 (E.D. Va. Nov. 9, 2010) (discussing

the value of, and effort associated with creating, a customer list); MicroStrategy, 331 F. Supp. 2d

at 417 (noting that “a compilation of public facts can also constitute a trade secret if the compilation

                                                  15
Case 3:19-cv-00813-REP Document 49 Filed 05/29/20 Page 16 of 22 PageID# 1957



itself has remained confidential”); ISC-Bunker Ramo Corp. v. Altech, Inc., 765 F. Supp. 1310,

1322 (N.D. Ill. 1990) (noting that the “effort of compiling useful information is, of itself, entitled

to protection even if information is otherwise generally known”).

       B.      Lombardo Misappropriated Chmura’s Trade Secrets

       Lombardo’s argument that he did not misappropriate Chmura’s trade secrets likewise

ignores the undisputed facts. The DTSA defines “misappropriation” broadly to include not only

disclosure or use of a trade secret but also its mere acquisition by “improper means.” 18 U.S.C. §

1839(5). The statute’s definition of “improper means” is similarly broad. Contrary to Lombardo’s

assertion, “improper means” are not limited to “acts such as uploading, copying, selling, altering

and concealing a company’s trade secrets.” (Def. Mem. at 17.) Instead, “improper means” include

any “breach[es] of confidence … and other means either wrongful in themselves or wrongful under

the circumstances of the case.” Restatement (Third) of Unfair Competition § 43 (1995). Courts in

the Fourth Circuit have therefore found “misappropriation” where, as here, the employee

unlawfully retained his employer’s property after the end of his employment. 18 U.S.C. § 1839(6);

Haught v. Louis Berkman LLC, 417 F. Supp. 2d 777, 783-84 (N.D.W. Va. 2006) (granting

summary judgment for the employer where the employee admitted keeping the employer’s

documents for five days after her termination instead of returning them); OROS, Inc. v. Dajani,

2019 WL 2361047, at *5 (E.D. Va. June 4, 2019) (finding misappropriation where, despite his

termination and the employer’s requests, the employee refused to return the employer’s trade

secrets); Apollo Enter. Imaging Corp. v. Conyers, 2020 WL 1896706, at *4 (E.D. Va. Jan. 10,

2020) (finding misappropriation where the employee breached his contractual duty to identify and

return the employer’s information). It bears emphasis that Lombardo did not merely keep




                                                 16
Case 3:19-cv-00813-REP Document 49 Filed 05/29/20 Page 17 of 22 PageID# 1958



information to which Chmura had ready access elsewhere—he kept the only copy of Chmura’s

conference notes, and did so for months.

       In short, Lombardo cannot dispute that he deprived Chmura of confidential and valuable

information, and that he did so at the same time he was threatening to “f*ck [Chmura]” by calling

“all [his] clients” and sending them to a competitor if Chmura did not pay him. (ECF No. 35-26

at 5.) This months-long delay contravened both Lombardo’s legal obligations and Chmura’s

repeated requests. (Lombardo Dep. 196:4-21, 197:5-8, 230:15-18; Auerbach Dep. 115:5-8).

Stated simply, “by not returning [the computer] upon [his] termination [Lombardo] did not act as

authorized by [Chmura.]” Haught, 417 F. Supp. 2d at 783-84. His actions are therefore

“misappropriation” as a matter of law and common sense. Id.; see also Dajani, 2019 WL 2361047,

at *5 (“Even assuming [the employee] at one time would have rightfully had control over [the

trade secret] information as the company’s president, his refusal to return that information after he

was terminated is enough to qualify as acquisition through improper means ….”); Apollo Enter.,

2020 WL 1896706, at *4 (“[The employer’s trade secrets] appear to have been misappropriated

by [the employee] under DTSA . . . because he acquired them through improper means,” including

breach of his duty to return them).

       The undisputed facts in this case establish all elements of Chmura’s DTSA claim.

Consequently, Lombardo’s motion for summary judgment on Chmura’s DTSA claim fails.

Instead, Chmura is entitled to judgment as a matter of law in its favor.

III.   Lombardo Cannot Defeat Chmura’s Conversion Claim

       Lombardo’s opposition to Chmura’s conversion claim is even flimsier.               Lombardo

contends he has prevailed on this claim because (1) he eventually gave Chmura’s computer back;




                                                 17
Case 3:19-cv-00813-REP Document 49 Filed 05/29/20 Page 18 of 22 PageID# 1959



and (2) the Virginia Uniform Trade Secrets Act (“VUTSA”) preempts Chmura’s conversion claim.

Both arguments fail.

       First, it is black-letter law that “any act of dominion” that is “inconsistent with” the

plaintiff’s property rights is a conversion. Simmons, 261 Va. at 582. The property deprivation

need not be permanent to support a conversion claim. E.g., Cardoza v. Med. Device Bus. Servs.,

Inc., 389 F. Supp. 3d 399, 408 (W.D. Va. 2019) (finding that allegations that the defendants

“returned [the plaintiff’s property] only after lengthy delays” could state a conversion claim); see

also Christie v. Nat’l Inst. for Newman Studies, 2019 WL 1916204, at *17 (D.N.J. Apr. 30, 2019)

(noting that a claim for conversion of the plaintiff’s computer “d[id] not extinguish simply because

the property was returned to the rightful owner”); Polanco v. NCO Portfolio Mgmt., Inc., 132 F.

Supp. 3d 567, 589-90 (S.D.N.Y. 2015) (granting summary judgment for the plaintiff on its

conversion claim because “that the funds were ultimately returned does not render the withholding

not conversion,” even if the defendant was waiting on counsel’s advice). Put more concretely,

Lombardo’s “subsequent return” of Chmura’s computer “does not negate the initial act of

conversion.” Sirona Dental, Inc. v. Smithson, 2018 WL 1567370, at *11 (W.D.N.C. Mar. 30,

2018) (denying a former employee’s motion for summary judgment on the plaintiff-employer’s

claim for conversion of its computer). Lombardo does not, and cannot, offer any authority to the

contrary. That he returned Chmura’s computer months after Chmura first asked therefore does not

warrant summary judgment in his favor—just the opposite.

       Second, the VUTSA does not preclude Chmura’s conversion claim. As this Court has

noted, the VUTSA preempts only those claims “predicated ‘entirely’ upon [the defendant’s]

alleged misappropriation of trade secrets.” E.I. DuPont de Nemours & Co. v. Kolon Indus., Inc.,

688 F. Supp. 2d 443, 452 (E.D. Va. 2009) (holding that the VUTSA did not preempt claims for

                                                18
Case 3:19-cv-00813-REP Document 49 Filed 05/29/20 Page 19 of 22 PageID# 1960



conversion of copies of confidential documents). Conversely, a conversion claim that alleges

deprivation of non-trade secret confidential information and/or tangible property is not preempted.

E.g., AWP, Inc. v. Commonwealth Excavating, Inc., 2013 WL 3830500, at *7 (W.D. Va. July 24,

2013) (declining to apply VUTSA preemption where the complaint alleged “not only theft of trade

secrets but conversion of [the plaintiff’s] equipment, [and] misuse of other confidential business

information which may not qualify as a trade secret”). Here, Chmura’s claim is not preempted

because Lombardo undisputedly took Chmura’s laptop computer, and failed to return it despite

repeated requests.5 (Lombardo Dep. 198:11-18, 225:25-226:3; Lombardo Decl. ¶¶ 14, 17; ECF

No. 35-31; ECF No. 35-30 at 3 (demanding return of all Chmura property and information); C.

Chmura Dep. 40:3-7.) And, needless to say, the computer itself is not a trade secret. Therefore,

preemption does not apply, and Lombardo’s own evidence proves Chmura’s conversion claim as

a matter of law.

IV.    Lombardo Has Not Prevailed On His Overtime Claims

       Chmura does not dispute that generally, the FLSA requires employers to pay overtime to

employees who work more than 40 hours per week. (Def. Mem. at 21.) Nor does it dispute that

Lombardo was an “employee” of an “enterprise engaged in commerce” during his last three years

at Chmura. (Def. Mem. at 22.) Chmura does not even dispute that Lombardo was one of its most

successful Account Managers. (Id.) What Lombardo carefully omits, however, is any mention of

the money and responsibility that came with that success.

       As explained in Chmura’s opening Memorandum, the money and the responsibility are

dispositive, and warrant summary judgment in Chmura’s favor. (Pl. Mem. at 24-31.) Lombardo


5
  Lombardo also cannot have it both ways—if the information he took was not trade secrets (Def.
Mem. at 18) and holding it hostage was not “misappropriation” (Def. Mem. at 17), then Chmura’s
claim is not preempted.
                                              19
Case 3:19-cv-00813-REP Document 49 Filed 05/29/20 Page 20 of 22 PageID# 1961



made between $140,000 and $180,000 per year in his last three years at Chmura. (Declaration of

Leslie Peterson ¶ 13 (“Peterson Decl.,” ECF No. 35-1).) This alone “is a strong indicator of

[Lombardo’s] exempt status, thus eliminating the need for a detailed analysis of [his] job duties.”

29 C.F.R. § 541.601.

       Moreover, Lombardo’s own descriptions of his performance (as confirmed by his

managers’ testimony) prove that his “duties were far more extensive than just sales[.]” Tilchen v.

CEMD Elevator Corp., 2019 WL 4640184, at *5 (S.D.N.Y. Sept. 24, 2019) (granting summary

judgment to employer because highly compensated employee’s job included “negotiating with

CEMD’s customers . . . handling client relations, determining whether client problems were

covered under agreements with CEMD, coordinating with departments within CEMD to ensure

completion of work, [and] following up with internal stakeholders to determine that work was

completed”). Lombardo undisputedly decided how to identify prospective customers and tailor

his pitches to those customers’ needs; managed Chmura’s existing client relationships; provided

feedback and advice to upper-level management on product features that he thought Chmura

should implement; and took initiative to develop “selling best practices for [the] company.” (ECF

No. 35-9 at 2; see also Pl. Mem. at 5-8.) Thus, any “minimization of the level of [Lombardo’s]

work [in his summary judgment filings] is directly contradicted by his own assessment of his

accomplishments.” Mock v. Fed. Home Loan Mortg. Corp., 2014 WL 3545096, at *2 (E.D. Va.

July 15, 2014); see also Brooks v. Healthcare-Iq, Inc., 2019 WL 497693, at *8 (M.D. Fla. Feb. 8,

2019) (noting that “plaintiffs who exercise their own judgment to tailor or mold solutions or

approaches for clients and customers tend to exercise sufficient discretion to qualify for an

overtime exemption”).




                                                20
Case 3:19-cv-00813-REP Document 49 Filed 05/29/20 Page 21 of 22 PageID# 1962



       Because Lombardo is an exempt, highly compensated employee, he is not entitled to

overtime under the FLSA or Ohio law. The Court should therefore deny Lombardo’s summary

judgment motion on these claims and grant Chmura’s.

                                     CONCLUSION

       For the reasons above, Chmura requests that the Court deny Lombardo’s Motion for

Summary Judgment and grant summary judgment in Chmura’s favor on all issues raised in that

Motion.

Dated: May 29, 2020

                                          ___________/s/________________
                                          Rodney A. Satterwhite (VA Bar No. 32907)
                                          Christopher M. Michalik (VA Bar No. 47817)
                                          Heidi E. Siegmund (VA Bar No. 89569)
                                          McGuireWoods LLP
                                          Gateway Plaza
                                          800 East Canal Street
                                          Richmond, Virginia 23219
                                          (Office) (804) 775-1000
                                          (Fax) (804) 698-2158
                                          rsatterwhite@mcguirewoods.com
                                          cmichalik@mcguirewoods.com
                                          hsiegmund@mcguirewoods.com

                                          Counsel for Plaintiff/Counterclaim Defendant




                                            21
Case 3:19-cv-00813-REP Document 49 Filed 05/29/20 Page 22 of 22 PageID# 1963



                                  CERTIFICATE OF SERVICE

       I hereby certify that on the 29th day of May, 2020, I electronically filed the foregoing with

the Clerk of the Court using the CM/ECF System, which will send a notification of such filing

(NEF) to all counsel of record.


                                                 /s/
                                             Heidi E. Siegmund (VSB No. 89569)
                                             McGuireWoods LLP
                                             Gateway Plaza
                                             800 East Canal Street
                                             Richmond, VA 23219
                                             Tel: (804) 775-1000
                                             Fax: (804) 775-1061
                                             hsiegmund@mcguirewoods.com

                                             Counsel for Plaintiff/Counterclaim Defendant




                                                22
